Citation Nr: 1629143	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1984 to August 2004. 

This case comes before the Board of Veteran's Appeals (Board) from an August 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

The Board previously remanded this matter for development in December 2013.  The case has been returned to the Board for appellate review. 

A statement of the case was issued for the claims of entitlement to service connection for allergies and a bilateral foot disorder, per the Board's remand instructions but the Veteran did not submit a timely substantive appeal; therefore, the Board does not have jurisdiction over those issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is necessary prior to the adjudication of the Veteran's claim.  

The Board remanded this claim for a VA examination to determine the nature and etiology of the Veteran's sleep disorder, to include insomnia, in December 2013.  However, the February 2014 examiner stated that it was highly recommended that that the Veteran receive a sleep study because any person who has ongoing complaints of interrupted sleep should have all medical possibilities evaluated.  Accordingly, remand is necessary so that the Veteran may be afforded a VA examination, to include a sleep study, to clarify whether the Veteran has sleep apnea, and if so, to determine whether sleep apnea is related to service. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Any relevant VA treatment records dating since February 2015 should be obtained and incorporated in the VBMS electronic file.  
		
2. After completing the above, schedule the Veteran for a VA sleep apnea examination to determine whether the Veteran suffers from obstructive sleep apnea (OSA).  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.
      
Following review of the claims file, if the examiner determines that the Veteran does suffer from OSA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service.

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




